Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, during the interview, with respect to 112 second rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although Kashtan (US 2016025952) in view of Faulkner (US 20150195489) teaches {enabling a teleconference among one or more host-side users located at a host site and one or more client-side users that are remotely located relative to the host site, wherein a host device is located at the host site, and wherein each of the one or more client-side users uses a respective client device to participate in the teleconference, the method comprising: receiving from the host device a host site audio-visual feed that includes audio and video of the host site, providing to each client device, of the one or more client devices, the host site audio-visual feeds or a modified version thereof, which includes video and audio data of the host site, to thereby enable each client device to output video and audio of the host site for consumption by a respective client-side user that is using the client device}, none of the cited arts alone or in reasonable combination teaches {providing to the host device, for each client device of the one or more client devices, the orientation information of the client-side user that is using the client .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ahmad Matar can be reached on5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652